Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
The Amendments and Remarks filed on 11/18/20 are acknowledged.
Claims 1, 6, 8-11, and 18-19 were cancelled.
Claims 2-4, 7, 12-15, 17, 20-21, and 28-33 were amended.
Claims 20-33 were previously withdrawn.
Claims 2-5, 7, 12-17, and 20-34 are pending. 
Claims 2-5, 7, 12-17, and 34 are included in the prosecution.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/02/20; 08/11/20; and 08/31/20 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Response to Amendments/Arguments
Objection to claim 1 
In light of the cancellation of claim 1, the objection to this claim is rendered moot.
Applicant’s comments regarding claim 34 reciting “g/mol” (Point C), filed on 11/18/20) are acknowledged.  
Rejection of claims under 35 USC § 112, First Paragraph  
Applicant cancelled claim 1 and added new, independent claim 34, which recites “a polyalkylene oxide” (which was recited in previous claim 6). In light of this 
Rejection of claims under 35 USC § 102(e)  
Along with the cancellation of claim 1 and the addition of new claim 34, a Request to Correct Inventorship under 37 C.F.R. § 1.48(a) for the instant application (the “Request”) was filed on 11/18/20. This Request was accepted on 11/20/20. Applicant’s arguments (Points E and F, filed 11/18/20) regarding the rejection of claims 1-7 and 12-19 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bartholomaus et al. (US 2005/0031546 A1 – “Bartholomaus ‘546”); and the rejection of claims 1-7 and 12-19 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bartholomaus et al. (US 2006/0002860 A1 – “Bartholomaus ‘860”) have been fully considered and are persuasive. Neither Bartholomaus ‘546 nor Bartholomaus ‘860 are references “by another” as required by pre-AIA  35 U.S.C. § 102(e). Therefore, the rejections are withdrawn. 
Double Patenting Rejections 
Applicant’s arguments (Point G), filed 11/18/20) with respect to the double patenting rejections have been fully considered. Applicant requests that the Examiner hold the rejections in abeyance. 
However, Applicant did not point out why they disagree with the rejection. Until such time that a terminal disclaimer is filed on the record the obviousness type double patenting rejection will be maintained. 
In addition, in light of the amendment adding new claim 34, which recites “a polyalkylene oxide” as polymer (C), new ground(s) of rejection under double patenting are set forth below. 
Since the new ground(s) of rejection were necessitated by Applicant's amendment, this action is made FINAL.
Modified Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,075,872 B2 (“the ‘872 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a dosage form comprising a physiologically active substance (A), a synthetic, semi-synthetic or natural polymer (C) wherein the 
Therefore, instant claims are obvious over claims of the ‘872 Patent and they are not patentably distinct over each other.

Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,114,383 B2 (“the ‘383 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a dosage form comprising a physiologically 
Therefore, instant claims are obvious over claims of the ‘383 Patent and they are not patentably distinct over each other.

Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,114,384 B2 (“the ‘384 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a dosage form comprising a physiologically active substance (A), a synthetic, semi-synthetic or natural polymer (C) wherein the dosage form has a breaking strength of at least 400 N. The difference is that claims of the ‘384 Patent recite that the active ingredient is selected from the group consisting of opiates and opioids (claim 1) and specifically oxycodone, morphine, hydromorphone, tramadol and the physiologically acceptable salts thereof (claim 2) whereas instant claim 34 recites the opioid hydrocodone or a physiologically acceptable salt thereof. However, one of ordinary skill in the art would have found it obvious to prepare the dosage form having a crushing resistance of at least 500 N and include various active ingredients which require delayed or controlled release, including opioids and opiates, such as the opioid hydrocodone or a physiologically acceptable salt thereof recited in instant claim 34, since these drugs are prone to being abused. The MW of the polymer in the instant is inclusive of the MW in the ‘872 Patent, i.e. least 0.5 million (instant claim 34) includes e.g., the range of about 4,000,000 g/mol up to 15,000,000 g/mol of the ‘384 Patent.  Furthermore, the instant does not mention a planetary-gear extruder, however, because extrusion is a common and well known in the art method of forming dosage form it would have been obvious to a person of ordinary skill in the art at the time of the invention to use a planetary extruder, thus, the claims are coextensive in scope.


Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,192,722 B2 (the ‘722 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a dosage form comprising a physiologically active substance (A), a synthetic, semi-synthetic or natural polymer (C) wherein the dosage form has a breaking strength of at least 400 N. The difference is that claims of the ‘722 Patent recite that the dosage form is thermoformed by extrusion. However, since both sets of claims are drawn to a dosage form, i.e., a product, limitations regarding the process of making the product are not given patentable weight. 
Another difference is that claim 1 of the ‘722 Patent recites polyethylene oxide (PEO) having a molecular weight of at least 0.5 million g/mol, whereas instant claim 34 recites a polyalkylene oxide having a molecular weight of at least 500,000 g/mol. However, the specific PEO recited in claim 1 of the ‘722 Patent renders obvious the polyalkylene oxide recited in instant claims.
Therefore, instant claims are obvious over claims of the ‘722 Patent and they are not patentably distinct over each other.

Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,309,060 B2 (the ‘060 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a dosage form comprising a physiologically active substance (A), optionally physiologically acceptable auxiliary substances (B), at least one synthetic or natural polymer (C) and optionally at least one wax, wherein the dosage form exhibits a breaking strength of at least 400 N. The difference is that claims of the ‘060 Patent recite that the dosage form is abuse-proofed and thermoformed. However, since both sets of claims are drawn to a dosage form, i.e., a product, limitations regarding the process of making the product are not given patentable weight. One of ordinary skill in the art would have found it obvious to prepare an abuse-proofed dosage form when incorporating physiologically active substances, such as opioids, that are prone to abuse.  
Therefore, instant claims are obvious over claims of the ‘060 Patent and they are not patentably distinct over each other.

Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,722,086 B2 (the ‘086 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a dosage form comprising a physiologically active substance (A), optionally physiologically acceptable auxiliary 
A difference between the claim sets is that claims of the ‘086 Patent recite that the dosage form is multiparticulate. However, instant claim 4 recites that the dosage form is in multiparticulate form. 
Other differences are that claims of the ‘086 Patent recite that the dosage form has impeded abuse and comprise at least one active substance with abuse potential and having a psychotropic action being selected from the group consisting of opioids. However, one of ordinary skill in the art would find it obvious to prepare a dosage form with various active substances, including those having a psychotropic action and from the opioid family, such as the opioid hydrocodone or a physiologically acceptable salt thereof, recite in instant claim 34. One of ordinary skill in the art would know that opioids are prone to abuse and would find it obvious to prepare a dosage form with impeded abuse when incorporating physiologically active substances that are prone to abuse, such as opioids and related psychotropic active substances. 
Additionally, claims of the ‘086 Patent recite a disintegrant. However, instant claims recite the transitional phrase “comprising” which is considered open language and allows the presence of additional components, including a disintegrant. Moreover, instant claims also recite the limitation of one or more physiologically acceptable auxiliary substances (B). One of ordinary skill in the art would know that physiologically acceptable auxiliary substances include disintegrants. 

Therefore, instant claims are obvious over claims of the ‘086 Patent and they are not patentably distinct over each other.

Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 13-16 of U.S. Patent No. 9,629,807 (the ‘807 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a dosage form comprising one or more active ingredients (A), optionally physiologically acceptable auxiliary substances (B), at least one synthetic or natural polymer (C) which is a polyalkylene oxide and optionally at least one wax (D), wherein the dosage form exhibits a breaking strength of at least 400 N. 
The difference is that claims of the ‘807 Patent recite that the dosage form is abuse-proofed, the one or more active ingredients with abuse potential are selected from the group consisting of hydromorphone and physiologically acceptable compounds and derivatives thereof, the polymer (C) comprises polyethylene oxide (PEO) having a molecular weight of at least 0.5 million g/mol, and the content of polymer (C) is at least 30 wt.% relative to the total weight of the dosage form.
One of ordinary skill in the art would know that preparing a dosage form which exhibits a resistance to crushing of at least 500 N is used for abuse-proofed dosage 
Therefore, instant claims are obvious over claims of the ‘807 Patent, and they are not patentably distinct over each other.

Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,675,278 (the ‘278 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a dosage form comprising a physiologically active substance (A), optionally physiologically acceptable auxiliary substances (B), at least one synthetic or natural polymer (C) and optionally at least one wax (D), wherein the dosage form exhibits a breaking strength of at least 400 N. The difference is that claims of the ‘278 Patent are drawn to oxycodone whereas instant claim 34 recites the opioid hydrocodone or a physiologically acceptable salt thereof. However, one of ordinary skill in the art would have found it obvious to use various active substances that require delayed release from the dosage forms comprising . 
Therefore, instant claims are obvious over claims of the ‘278 Patent, and they are not patentably distinct over each other.

Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,058,548 B2 (the ‘548 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a dosage form comprising a physiologically active substance (A), optionally physiologically acceptable auxiliary substances (B), at least one synthetic or natural polymer (C) and optionally at least one wax, wherein the dosage form exhibits a breaking strength of at least 400 N. 
A difference between the claim sets is that claims of the ‘548 Patent recite that the dosage form is in the form of a tablet and not in multiparticulate form. However, instant claims 1-3, 6-7 and 12-19 do not recite a multiparticulate dosage form. Specifically, instant claim 5 is drawn to tablets.
Another difference is that claims of the ‘548 Patent recite opioids, whereas instant claim 34 recites the opioid hydrocodone or a physiologically acceptable salt thereof. However, one of ordinary skill in the art would find it obvious to prepare a dosage form with various active substances, including from the opioid family. One of ordinary skill in the art would know that opioids, such as the opioid hydrocodone or a physiologically acceptable salt thereof recited in instant claim 34, are prone to abuse 
Therefore, instant claims are obvious over claims of the ‘548 Patent and they are not patentably distinct over each other.
New Double Patenting Rejections necessitated by Amendment
Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,323,889 B2 (“the ‘889 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a dosage form comprising a physiologically active substance (A), a synthetic, semi-synthetic or natural polymer (C) wherein the dosage form has a breaking strength of at least 400 N. The difference is that claims of the ‘889 Patent recite that the active ingredient is selected from the group consisting of oxymorphone and the esters, ethers, amides, salts and solvates thereof (claim 1), whereas instant claim 34 recites the opioid hydrocodone or a physiologically acceptable salt thereof. However, one of ordinary skill in the art would have found it obvious to prepare the dosage form having a crushing resistance of at least 400 N and include various active ingredients which require delayed or controlled release, including opioids and opiates, such as the opioid hydrocodone or a physiologically acceptable salt thereof recited in instant claim 34, since these drugs are prone to being abused. The MW of the polymer in the instant claims is inclusive of the MW in the ‘889 Patent, i.e., at least 500,000 g/mol (instant claim 34) includes e.g., the range of about 1 million to 15 million 
Therefore, instant claims are obvious over claims of the ‘889 Patent and they are not patentably distinct over each other.

Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,636,303 B2 (“the ‘303 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a dosage form comprising a physiologically active substance (A), a synthetic, semi-synthetic or natural polymer (C) wherein the dosage form has a breaking strength of at least 400 N. The difference is that claims of the ‘303 Patent recite opioids (claim 1), whereas instant claim 34 recites the opioid hydrocodone or a physiologically acceptable salt thereof. However, one of ordinary skill in the art would have found it obvious to prepare the dosage form having a crushing resistance of at least 400 N and include various active ingredients which require delayed or controlled release, including opioids and opiates, such as the opioid hydrocodone or a physiologically acceptable salt thereof recited in instant claim 34, since these drugs are prone to being abused. The MW of the polymer in the instant claims overlaps with the MW of the polymer in claims of the ‘303 Patent. 


Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 10,130,591 B2 (“the ‘591 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a dosage form comprising a physiologically active substance (A), a synthetic, semi-synthetic or natural polymer (C) wherein the dosage form has a breaking strength of at least 400 N. The difference is that claims of the ‘591 Patent recite that the active ingredient is an opioid or a physiologically acceptable salt thereof (claim 1), whereas instant claim 34 recites the opioid hydrocodone or a physiologically acceptable salt thereof. However, one of ordinary skill in the art would have found it obvious to prepare the dosage form having a crushing resistance of at least 400 N and include various active ingredients which require delayed or controlled release, including opioids and opiates, such as the opioid hydrocodone or a physiologically acceptable salt thereof recited in instant claim 34, since these drugs are prone to being abused. The MW of the polymer in the instant is inclusive of the MW in the ‘872 Patent, i.e. least 0.5 million (instant claim 34) includes e.g., the range of about 1-15 million of the ‘591 Patent.  
Therefore, instant claims are obvious over claims of the ‘591 Patent and they are not patentably distinct over each other.

Claims 2-5, 7, 12-17 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 11-15, and 17-27 U.S. Patent Application No. 17/010,106 (“the ‘106 Application”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a dosage form comprising a physiologically active substance (A), which is hydrocodone, a synthetic, semi-synthetic or natural polymer (C) wherein the dosage form has a breaking strength of at least 400 N. The difference is that claims of the ‘106 Application recite at least one polyethylene oxide (PEO) having a molecular weight (MW) of 0.5 million to 15 million, whereas instant claim 34 recites a polyalkylene oxide having a MW of at least 500,000 g/mol. However, the PEO of the ‘106 Application renders obvious the polyalkylene oxide of the instant claims. 
Another difference is that claim 1 of the ‘106 Application recites at least one cellulose ether whereas instant claims do not recite this limitation. However, instant claims recite the transitional phrase “comprising” which is considered open language and allows the presence of additional components, including a cellulose ether.
Therefore, instant claims are obvious over claims of the ‘106 Application Patent and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615